Citation Nr: 0027699	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 decision by the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

A Board decision dated in December 1953 denied entitlement to 
service connection for a neuropsychiatric disorder, and RO 
decisions dated in May 1969 and September 1976 determined 
that new and material evidence had not been received with 
which to reopen the veteran's previously denied claim of 
entitlement to service connection for a neuropsychiatric 
disorder.  The September 1976 RO decision is therefore the 
most recent final decision denying this claim.  However, a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5108.  

The decision on appeal in this case is a September 1990 
decision that determined that new and material evidence had 
not been received with which to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a neuropsychiatric disorder.  A notice of disagreement 
was received in September 1990, and a statement of the case 
was issued in November 1990.  A statement from the veteran 
received at the RO in August 1991 contained language ("I 
want my case to go to the Board of Veterans Appeals in 
Washington") that the Board construes as a substantive 
appeal.

The Board observes that in a February 1998 statement, the 
veteran indicated that he wanted "this claim for psychiatric 
stopped immediately."  However, a review of subsequent 
correspondence from the veteran and his representative 
indicates that the veteran was essentially expressing his 
displeasure with the characterization of the issue on appeal, 
and was not expressing an intent to have the issue withdrawn.

Having determined that the issue on appeal is the September 
1990 RO decision, the Board notes that the file contains 
pertinent evidence that has not been properly addressed by a 
supplemental statement of the case, including a March 1996 VA 
mental disorders examination.  As the file contains 
additional evidence which has not been reviewed by the RO, a 
supplemental statement of the case must be issued as required 
by 38 C.F.R. §§ 19.31, 19.37 (1999).  

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  All pertinent VA medical records not 
already in the claims file should be made 
of record.

2.  When the above action has been 
completed, the case should again be 
reviewed by the RO on the basis of 
whether new and material evidence has 
been submitted to reopen the veteran's 
claim with particular attention to the 
three-step analysis required by law.  See 
38 C.F.R. § 3.156(a); Elkins v. West, 
12 Vet. App. 209, 218-19 (1999) 
(en banc); see also 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  

3.  If the benefit sought is not granted, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case clearly setting forth the particular 
laws and regulations relied on the by the 
RO and clearly setting forth the reasons 
for the RO's determination.  After 
affording the veteran a reasonable 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to comply with recent judicial 
decisions and to afford the veteran due process of law.  The 
veteran and his representative are free to submit additional 
argument and evidence on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



